﻿
It gives me great pleasure to extend warm
congratulations to Mr. Dante Caputo of Argentina on his election to the presidency
of the forty-third session of the General Assembly. We are meeting at an
auspicious time when there are encouraging developments on the world political
scene. I am confident that under his guidance this session will contribute to the
further improvement of the international atmosphere by addressing the issues before
it with vision and wisdom.

I should like also to pay a tribute to the President of the forty-second session, Mr. Peter Florin of the German Democratic Republic, who presided over a
particularly busy session, as well as the fifteenth special session of the General
Assembly. This year we are witnessing a growing and more effective role for the United Nations in the peaceful settlement of regional problems. We hope that the momentum
for peace-making efforts will be maintained, so as to contribute to the achievement
of lasting solutions based on realism and justice.

In this connection I should like to pay a special tribute to the
Secretary-General, whose diplomatic skill, patience and resolve we admire. I should like to reaffirm our full support for his untiring efforts in the service of the United Nations. We rejoice at the awarding of the Nobel Peace Prize to the United Nations in recognition of the contribution of the Organization to wor1d peace. 

The positive implications of the ongoing dialogue between the United States
and the Soviet union underline the impact of East-West relations on the
international atmosphere. The international setting today is much more favourable
in comparison with the early 1980s for making progress on international issues. It
is important to maintain and build on this trend.
In the past 12 months the negotiations between the United States and the
Soviet Union have started to yield concrete results. The conclusion and
ratification of the Treaty on the Elimination of Intermediate-Range and
Shorter-Range Missiles - the INF Treaty - has been a historic step resulting in the elimination of an entire class of nuclear weapons. An agreement on the substantial reduction of strategic arms between the United States and the Soviet Union would be another fundamental development in the process of nuclear arms control. We welcome the progress made during the Moscow summit meeting with respect to those issues and hope that the entire range of arms control and disarmament issues will continue to be seriously and effectively addressed.


The convening of the third special session of the United Nations General
Assembly devoted to disarmament last June also provided a welcome opportunity for
extensive consideration of the issues involved in the arms control field. This
exercise has been useful in identifying various approaches to the disarmament
process and the different perceptions, interests and priorities of Member States.

It has confirmed the close relationship between disarmament and the security concerns of all States and the maintenance of international peace and security. Arm control and disarmament constitute a comprehensive process, encompassing nuclear as wall as conventional and chemical weapons. We hope that a convention banning chemical weapons on a global basis, accompanied by effective verification
measures, will be finalized soon. We welcome President Reagan's constructive and
timely proposal for the convening of an international conference on this question.
It is imperative to keep in sight the integrated nature of the endeavours in the
various fields of arms cont.ro1- The asymmetries between the conventional forces of
the two major alliance systems under line the need for addressing the question of
the overall strategic relationship in a more comprehensive way_ In this connection
we hope that agreement will soon be reached on the mandate of the conventional
stability talks to be held between the 23 members of the two military alliances.
The success of arms control initiatives depends in the first instance on the
establishment of an environment of confidence among the parties concerned. I
should like to underline in this connection the significance of the measures
undertaken within the framework of the process of the Conference on security and
Co-operation in Europe (CSCE). Turkey attaches great importance to the confidence and
security-building measures adopted at the Stockholm Conference in 1986. We
hope it will be possible to agree on the mandate of future negotiations among the
35 States participating in the CSCE in order to expand the results of the Stockholm
Conference.
Considering the growing need to extend those efforts to other regions of the
world, in order to reduce tensions and enhance stability, a resolution envisaging a
similar process adapted to the special requirements of the Islamic countries was approved at the 17th session of the Islamic Conference of Foreign Ministers held
recently in Amman.


I would be remiss if I did not stress that arms control agreements and
confidence-building measures will not suffice if they are not effectively
complemented by respect for fundamental human rights on a global scale. Turkey is
proud of its record in this respect and on the fortieth anniversary of the adoption
of the Universal Declaration of Human Rights I am glad to say that Turkey has been
the first country to ratify the European Convention for the Prevention of Torture
and Inhuman or Degrading Treatment or Punishments, of the Council of Europe. We
have also ratified the United Nations Convention Against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment.

We attach particular importance to cultivating peaceful and friendly relations
with all our neighbours and the countries of our region. Fully aware of the
interrelationship between security and prosperity, we wish to develop closer and
better relations and mutually beneficial co-operation with all of them. We are
fully committed to the peaceful settlement of existing differences through a
process of substantive and meaningful negotiations.
For the first time in history, the Foreign Ministers of the six Balkan
countries came together in Belgrade last February to consider the possibilities for
developing lasting multilateral co-operation. Inter-Balkan friendship and
co-operation have always been a priority foreign policy objective of Turkey since
the early days of our Republic. we are therefore determined to continue to play a
constructive and dynamic role in order to contribute to the creation of an
atmosphere of confidence among the Balkan countries. As we stressed in Belgrade,
respect for human rights is a prerequisite for the emergence of such an atmosphere.




With this understanding we have initiated a dialogue with Bulgaria. The
Protocol that the two parties signed sets out the prerequisites and the mechanism
for the normalization of Turkish-Bulgarian relations. Our relations are heavily
affected by the situation of the Turkish Muslim minority in Bulgaria, a
humanitarian question also involving contractual obligations. Both Turkish and
world public opinion await a prompt and satisfactory solution to this problem. The
ongoing process has not yet brought about any concrete results. Improved prospects
for the Turkish Muslim minority will certainly lead to a new era of friendly and
co-operative relations between the two countries. We continue to hope that
Bulgaria will take the necessary action to ensure the creation of an atmosphere
conducive to this end.
During the past year important steps have been taken for bringing regional
conflicts to an end.

The Afghanistan talks were successfully concluded with the signing of the
Geneva Accords in April. Foremost among many factors, the perseverance and the
sacrifices of the Afghan resistance and the patient efforts of the
secretary-General and his Personal Representative made that achievement possible.

Pakistan has sheltered millions of Afghan refugees and has been instrumental
in the shaping of international reaction to the situation in Afghanistan for the
past eight years. The international community is greatly indebted to Pakistan for
those efforts. The creation of the necessary objective conditions for the
voluntary return of the Afghan refugees is another important task which has to be
faced.
Grievous devastation has been inflicted upon Afghanistan. A major
international effort will be required for the reconstruction of the country. We
welcome the initiative taken by the international community to come to the
assistance of Afghanistan, and salute the efforts made by Prince Sadruddin Agha Khan
to co-ordinate international action that has been taken. Turkey intends to
contribute substantively to the reconstruction and the economic revitalization of
Afghanistan following the establishment of a representative Government.

The cease-fire which has put an end to eight years of suffering between Iran
and Iraq came as a great relief to the whole world. A special tribute should be
paid to the secretary-General for his dedicated efforts, which have substantially
contributed to bringing about the cease-fire between our two friends and
neighbours. We welcome the holding of talks between Iran and Iraq and fully
support diplomatic efforts aimed at restoring peace between them. We know that
this will be a long and arduous process. As a country which maintains a sustained
and continuous dialogue with both parties, we are ready to contribute to the best
of our .ability to the progress of the peace process and to the prohibition of an
atmosphere of understanding and mutual trust.
The effects of this conflict have not been limited to the warring parties but
have been seriously felt in the whole area. In order to avoid the occurrence of
similar conflicts, intensive efforts should be deployed to create an atmosphere of mutual trust in the region and to re-establish a climate of confidence among the
 countries there.

As a country respectful of fundamental human rights, Turkey has recently accepted, on purely humanitarian grounds, tens of thousands of persons coming from Iraq and has provided them with food, shelter and medical care. This is not the first time that we have welcomed large numbers of persons on our soil. Our history abounds with similar examples.


Since the end of last year Palestinian resistance in the occupied territories has dominated developments in the Middle East. We regard this continuing popular resistance to Israeli occupation as an expression of the long-standing frustration and suffering of the Palestinian people and of their desire to achieve their national aspirations.


We believe that the ongoing uprising is a constant reminder to all the parties concerned, including Israel, and to the world of the urgent need to find a just and lasting solution to the Middle East question. Turkey believes that such a solution can be brought about only on the basis of the withdrawal by Israel from the territories occupied since 1967 and the recognition of the legitimate rights of the Palestinians, including their right to self-determination with all that this implies. Such a solution should also recognize the right of all States in the region to 1ive with in secure and recognized boundaries. We recognize the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian peop1e. For the peace process to be viable, Palestinian participation is indispensable.

We are closely following the developments engendered by the recent statement
of His Majesty King Hussein about the severance of the administrative and legal ties between Jordan and the west Bank. That is likely to have an important impact on the Middle East peace process. We shall continue to support all Middle East
peace initiatives along the lines I have just mentioned. In this context, Turkey
would welcome the convening, with the agreement of all the parties concerned, of the International Peace Conference. We are prepared to shoulder our responsibilities in that regard, if so requested.



The situation in Lebanon continues to be another source of instability and
concern in the Middle East. We are particularly concerned about the difficulties encountered in the Lebanese presidential election. We are hoping that this latest crisis may be overcome by the Lebanese themselves, through legal means and without endangering the country's territorial integrity, independence and sovereignty.


I should like to stress also the importance we attach to a prompt solution of
the situation in Kampuchea. We are glad to note the positive developments which
have taken place in the past few months. The Jakarta Informal Meeting is certainly
an important beginning and a significant step aimed at putting an end to the armed
conflict in Kampuchea through the complete withdrawal of foreign troops, so as to
enable the people of Kampuchea to exercise their right to self-determination and
achieve national reconciliation. Turkey supports diplomatic activities aimed at
achieving that objective and pays a tribute to the members of the Association of
South-East Nations (ASEAN) for their efforts; they have worked so hard for the
reaching of a political settlement in Kampuchea.

In order to remove confrontation and reduce tensions in eastern Asia, we continue to attach importance to the ongoing search for a meaningful dialogue in the Korean peninsula. The humanitarian approach can be an excellent way to create
the favourable climate necessary for achieving progress. Peaceful solutions to the questions between the two sides will, we hope, lead to their eventual representation as full Members of our Organization.

The deteriorating situation in South Africa, resulting from the inhuman system
of apartheid, continues to be a source of grave concern. Unfortunately, the
political situation in South Africa has not improved during the past 12 months.
Tensions and violence continue to cause widespread human suffering in that country.
We believe that so long as South Africa has not totally abolished its
inadmissible racial policies, and has not embarked upon a real process of peaceful
democratic change, the international community should maintain its efforts. More
than ever before, the situation in South Africa requires firm conviction and
resolute action on the part of the united Nations.
The continuation of the South African occupation of Namibia, an affront to the
principle of self-determination, is another deplorable aspect of the situation in
southern Africa. It is a matter of the deepest regret that the people of Namibia,
20 years after the adoption of the United Nations plan for the independence of that
Territory, have not been able to exercise their inalienable right to
self-determination.

My Government is encouraged by the progress reported in the quadripartite talks concerning this question. We welcomed the cease-fire on 10 August 1988 as a
vital first step in the right direction. We earnestly hope that this development
will lead in the near future to the long overdue settlement of the Namibian
question through the implementation of Security Council resolution 435 
a founding member of the United nations Council for Namibia, Turkey will continue to give its full support to the legitimate struggle of the people of Namibia for
independence. In this regard, my Government subscribes to the main thrust of the Istanbul Declaration and Call for Action adopted at the end of the Seminar on the
International Responsibility for Namibia's Independence, held in March in my country.






In Central America, the time that has elapsed since the signing of the peace
plan put forward by Costa Rica, and the proposals by other Central American
countries last year, demonstrate the difficulties and obstacles that exist in the
search for peace. However, we must not lose heart. The search for a peaceful
solution must go on. This search began with the Contadora process, the most comprehensive framework for addressing the political and economic problems of that region. We believe that a viable solution must emanate from the region, and I
would like to reiterate our support for all the regional efforts towards peace in central America. 

We have always supported the search for a negotiated settlement of the Cyprus question through direct negotiations between the Turkish Cypriots and the Greek
Cypriots, under the auspices of the United Nations Secretary-General. Following the agreement reached in August through the secretary-General's mission of good
offices, the two sides have embarked upon a new negotiating process. We welcome this development and express our hope that this new round of negotiations will be
the beginning of the process of the achievement of a lasting settlement in Cyprus


through the establishment of a bicommunal, bizonal federation based on the
political equality of the two peoples of the island. We shall pursue our
consistent policy of supporting the efforts towards a just and lasting settlement.
As we have previously, I wish to stress here also that it is important for all
third parties to refrain from taking positions that may undermine the negotiating
process in Cyprus.
The situation of refugees throughout the world has assumed alarming
dimensions. The problem is especially severe in Africa and South-East Asia, and
urgently needs attention. The plight of the Afghan refugees is still a sombre
reality despite the Geneva Agreements. Other parts of the world are also plagued
by similar calamities.
In dealing with this problem, a comprehensive approach should be adopted,
taking into consideration of the needs of both the refugees themselves and the
countries of first refuge. Appropriate international mechanisms to this end should
be devised immediately. In this context, I would like to pay a special tribute to
the United Nations High Commissioner for Refugees for his untiring efforts.

In view of the importance that Turkey attaches to effective international
cooperation in action against illicit trafficking in and abuse of narcotic drugs,
we welcome and support the initiatives undertaken by the United Nations in this
crucial area, especially during the last year. In this connection, we subscribe to
the proposal made by my colleague Sir Geoffrey Howe to the effect that the
international collU'll1nity should consider adopting measures for the seizure of the
assets of drug traffickers wherever they are, thus preventing the diversion of
funds to the support of such other evils as international terrorism and arms
trafficking.


As an outcome of ongoing efforts in this field, a major step will be taken at
the end of this year when the conference of plenipotentiaries adopts the new
convention against illicit traffic in narcotic drugs and psychotropic substances.
Turkey welcomes this development and expects the convention to be signed and
ratified by a large number of Member states.
I have to state with profound regret that the threat posed by terrorism to
every society and to all facets of international relations has not abated. On the
contrary, acts, methods and practices of terrorism, which have been repeatedly and
unequivocally condemned by this world body, have continued to claim human lives on
an increasing scale. I feel obliged to remind the Assembly that Turkey has for
many years stressed the necessity of effective international co-operation against
terrorism in all its forms. I have to point out, however, that international
co-operation is not yet satisfactory.
I also want to reiterate that there can be no double standard on terrorism.
Attempts to differentiate between various forms of terrorism can only encourage the
culprits and lead to new acts of outrage. Those who support or tolerate terrorism
assume a grave responsibility, whatever their motives. History has shown that
those who support, tolerate or provide a haven for terrorism are bound to regret
their short-sighted policies eventually.
Let me now turn to international economic issues. As the decade of the 1980s
draws to an end the time has come for us to concentrate our efforts on policies for
the next decade. Careful planning for the 1990s stands out as a necessity for the
international community if it is to fulfill the expectations of coming generations.
Since the early 19808 the world economy has gone through very serious
difficulties. The critical external debt problem, efforts towards structural
adjustment, widespread protectionist practices and major economic imbalances have been the chief features of this period. The severe problems we have had to face in
this decade remain essentially unchanged. However, this rather dismal situation
should not cause us to give way to pessimism for the coming years. As economic
indicators demonstrate, the international outlook is better on balance than it was
in the early 1980s. The international community is more experienced and has better
insight regarding the underlying causes of the current problems.
Regarding the external debt problem, which has acquired serious dimensions,
the increased efforts on the part of debtor and creditor countries, multilateral
institutions and banks to improve the situation are encouraging. On the other
hand, the shortcomings in the structural adjustment policies of the developing
countries, the social costs of such policies and the need to consider them in a
more realistic manner are better understood. It is now evident that debtor
countries are in need of adequate external financial support as well as easy access
to international markets to boost their growth on a sustained basis. In this
respect, the launching of the Uruguay Round and the ongoing endeavours to
strengthen the General Agreement on Tariffs and Trade (GATT) are good opportunities
that must be seized. Nevertheless, we are convinced that the fate of both the
trade negotiations and indebtedness depends to a great extent on the expansionary
nature of the global environment, and this, in turn, depends on the elimination of
international imbalances and the restoration of higher growth in the industrialized
countries.

The erosion of multilateralism over the past decade has been highly
noticeable, despite the growing need to make the international framework more
effective. In view of the increasing interdependence that transforms national and
regional economic issues into global issues, we believe that both North and South
have much to gain from the rapid restoration of effective multilateral co-operation
and dialogue on development questions.
We regret to see the divisions between North and South. Overcoming those
divisions should be the major task of the international community. We know that
every country has its own special circumstances as well as different priorities in
the implementation of development policies. Many developing countries have a
valuable accumulation of experience in the development process, which they can
usefully share among themselves. In that respect, the middle-income countries
deserve special attention. In our view, those countries are in a position to play
a much more helpful role in contributing to the development process of others.
Since the beginning of this decade 'fur key has been in the process .of
implementing measures of economic reform. This new course of action has meant a
radical departure from previous economic policies away from inward-looking
approaches g import substitution and excessive State intervention towards a greater
play of market forces and increased liberalization of the economy. Despite the
difficulties and costs inherent in such programmes, the outcome of this new policy
orientation has been highly encouraging.
Within the framework of this new approach, while trying to expand our
relations with the developed nations, we have also set a good example of increasing
South-South co-operation. In that context, efforts have been made to enhance
economic co-operation among the Islamic countries. There has been a substantial
increase in our trade with the Middle Eastern and North African countries.

In that connection, we have allocated funds for financing technical
co-operation with 12 African countries. We have also conducted in-plant group
training programmes and provided undergraduate and graduate fellowships in Turkey.
We are pleased to see a sharper global focus on African development problems, and
we hope that the United Nations Programme of Action for African Economic Recovery
and Development 1986-1990 will bear tangible results. For its part, Turkey will
continue to strengthen its co-operation and its economic ties with the African
countries.
The protection and preservation of our environment is a major task facing the
international community. It is not only an urgent and pressing problem confronting
us now; it is also a heavy responsibility that we all bear towards future
generation I regret to say that, despite all official and voluntary efforts, the
destruction of the environment continues.
Recently, another alarming development has become increasingly evident. Here
I refer to the dumping of industrial wastes in developing countries. Various forms
of waste, including toxic and chemical products and even nuclear waste, have been
shipped through various channels to developing countries where public opinion is
thought to be less sensitive to environmental questions. Illicit ways and means
have frequently been resorted to in this deadly transfer.
Even the oceans have not been spared this modern plague. A new kind of piracy
has developed, in the form of dumping waste in the high seas where coastal and
international controls cannot easily be exercised.
We believe that international conventions with effective control and
verification measures should be speedily adopted within the framework of the
General Assembly and competent international organizations such as the United
Nations Environment Programme.
